JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). ^ ⅛
ORDERED AND ADJUDGED that the district court’s order filed January 31, 2017, be affirmed for the reasons stated in its memorandum opinion filed the same day. Notwithstanding appellant’s accusations, both the appellee and the district court judge, who dismissed the complaint on absolute immunity grounds, were acting in their respective judicial capacities. Accordingly, the action was properly dismissed with prejudice under 28 U.S.C. § 1915(e)(2)(B)(iii). See Mireles v. Waco, 502 U.S. 9, 11-12, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991) (per curiam); Stump v. Sparkman, 435 U.S. 349, 362, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978).
Pursuant to D.C. Circuit Rule 36, this disposition will not' be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.